Citation Nr: 0945623	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the Veteran is entitled to separate compensable 
evaluations for surgical residuals of Crohn's Disease, 
currently rated as 100 percent disabling.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1957 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim for 
separate compensable evaluations for surgical residuals of 
Crohn's Disease, currently rated as 100 percent disabling.

The Veteran is currently in receipt of a 100 percent 
disability rating for Crohn's Disease with coloproctectomy 
and ileostomy under hyphenated Diagnostic Code 7323-7332.  He 
contends in his substantive appeal that the removal of his 
large intestine was neither a surgical nor postoperative 
residual of his Crohn's Disease.  Rather, he asserts that it 
was a surgical procedure that also included the rectum and 
should be considered as two separate and ratable segments of 
the digestive system.  Therefore, instead of one disability 
rating for Crohn's Disease, the Veteran asserts that he 
should also receive a separate rating under Diagnostic Code 
7329 for resection of the large intestine.  However, the 
record does not contain a competent medical opinion regarding 
whether resection of the large intestine is a different 
diagnosis of the Veteran's service-connected Crohn's Disease 
disability that could be rated separately without resorting 
to "pyramiding."   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of the resection of his 
large intestine and service-connected 
Crohn's Disease.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should state whether the 
Veteran's resection of the large intestine 
is the same disability as the Veteran's 
service-connected Crohn's Disease with 
coloproctectomy and ileostomy.  The 
examiner should also distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected Crohn's Disease with 
coloproctectomy and ileostomy and any 
other nonservice-connected disorders that 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

If the examiner finds that the Veteran's 
resection of the large intestine is not 
the same disability as the Veteran's 
service-connected Crohn's Disease, he or 
she should also specifically state whether 
or not the Veteran's resection of the 
large intestine is at least as likely as 
not (i.e., probability of 50 percent) 
etiologically related to his service 
connected Crohn's Disease with 
coloproctectomy and ileostomy or otherwise 
related to his period of active military 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
 
2.  Thereafter, the Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


